uio-ts
                                ELECTRONIC RECORD




COA #      02-14-00189-CR                        OFFENSE:        19.02


           Thomas Lester Harper v. The State
STYLE:     ofTexas                               COUNTY:         Tarrant

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    Criminal District Court No. 2


DATE: 07/02/15                    Publish: YES   TC CASE #:      1318353R




                        IN THE COURT OF CRIMINAL APPEALS


          Thomas Lester Harper v. The State
STYLE:    of Texas                                    CCA#:
                                                                      \no-is
         APPELLAMT*<>                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      //.Ipy/JWg'                                SIGNED:                           PC:_

JUDGE:        ^cM U<4A#*-                             PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD